Citation Nr: 0839340	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to increased evaluations for degenerative changes 
of the thoracic spine, initially evaluated as 10 percent 
disabling from March 28, 2003 to September 25, 2003 and as 20 
percent disabling from September 26, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
March 1981.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  From March 28, 2003 to September 25, 2003, the veteran's 
degenerative thoracic spine condition was productive of 
limitation of motion; there is no evidence, however, of any 
spine fracture, ankylosis or thoracic disc involvement.

2.  From September 26, 2003, the veteran's degenerative 
thoracic spine condition has not been productive of forward 
flexion that is limited to 30 degrees, even when limitations 
due to pain are considered; similarly, there is no evidence 
of ankylosis of the thoracolumbar spine, vertebral fracture, 
or thoracolumbar disc involvement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes of the thoracic spine from March 28, 
2003 to September 25, 2003 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5285, 
5288, 5291 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative changes of the thoracic spine from September 
26, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5235-5243 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

As indicated in a February 2007 rating decision, the veteran 
was assigned a 10 percent evaluation prior to September 26, 
2003, and a 20 percent evaluation from that same date.  
During the pendency of this appeal, the criteria for 
evaluating spine disorders were substantially revised.  These 
revisions occurred in two phases, with the code sections 
concerning intervertebral disc syndrome being revised in 2002 
and the remaining code sections being revised and renumbered 
in 2003.

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2002), a 10 percent evaluation was warranted for 
moderate or severe thoracic limitation of motion.

Also, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma is to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  That code provision 
provides for a 10 percent evaluation where x-ray evidence in 
the record demonstrates involvement of 2 or more minor or 
major joint groups.  A 20 percent evaluation is in order 
where x-ray evidence reveals involvement of 2 or more minor 
or major joint groups and there are occasional incapacitating 
exacerbations.  Neither Diagnostic Code 5003 nor Diagnostic 
Code 5010 were affected by the revisions in 2002 and 2003.
 
Effective September 26, 2003, the rating schedule 
incorporates a general formula for rating thoracolumbar spine 
disorders, other than intervertebral disc syndrome, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  This formula 
provides that a 20 percent evaluation is warranted where the 
veteran demonstrates forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is in order 
where the veteran demonstrates forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees, extension to 30 degrees, left and right lateral 
flexion to 30 degrees to either side, and left and right 
rotation to 30 degrees to either side.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.

The veteran's service medical records indicate initial 
complaints of low back pain in April 1975.  In June 1976, the 
veteran complained again of constant lower left-sided back 
pain.  On examination, the veteran displayed trunk range of 
motion that was one-third of normal.  Specific range of 
motion results were not provided.

The earliest relevant post-service medical record is a 
January 2003 VA medical center x-ray report that indicated 
minimal degenerative changes but no acute fracture or 
subluxation of the thoracic spine.  A February 2003 note from 
VA physicians to the veteran advised that back x-rays 
"showed some arthritis but was otherwise normal."

In June 2003, the veteran underwent a VA spine examination.  
At the examination, the veteran reported mid-thoracic back 
pain with onset in 1972 following an in-service incident.  He 
stated that this back pain became markedly worse in the early 
1980's.  At the time of the examination, the veteran 
described sharp pain between his shoulder blades that flared 
up when it rained.  He denied using any assistive devices, 
falling, or undergoing surgical treatment, and reported that 
he was able to function well with his pain.  On examination, 
the examiner noted some flatness of the normal lordotic 
kyphosis but found that other lordotic curves were normal.  
Normal gait and symmetrical back was noted.  During range of 
motion testing, the veteran demonstrated flexion up to 80 
degrees, extension up to 15 degrees, rotation of up to 30 
degrees to both the left and right sides, and lateral bending 
of up to 45 degrees to both the left and right sides.  The 
examiner opined that the veteran had mild degenerative 
changes, particularly in the thoracic spine, with 
anterolateral osteophyte formation.  The examiner noted that 
there was no fracture, subluxation, or soft tissue swelling.

Records relating to medical treatment received by the veteran 
from July 2003 through February 2006 at the Richmond, 
Virginia VA facility indicate that he received regular 
treatment during that time for low back complaints.  In July 
2003, the veteran complained of "slowly worsening" back 
pain.  In December 2003, he was prescribed a back brace.  
Subsequent records through February 2006 indicate ongoing low 
back pain.  These records, however, do not indicate that any 
range of motion testing was performed.

In October 2006, the veteran received a second VA spine 
examination.  At the examination, the veteran reported 
fatigue, stiffness, decreased motion, weakness, and spasm in 
his middle to lower back.  He described pain that was sharp 
and aching and which radiated into his buttocks and both 
legs.  He denied any numbness, paresthesias, or unsteadiness.  
Once again, he denied any hospitalization or surgical 
intervention.  On examination, the veteran demonstrated 
spasm, guarding, and pain with motion.  He did not 
demonstrate any abnormal gait or abnormal spine contour.  The 
examiner noted normal posture and head position.  Range of 
motion testing of the veteran's spine revealed active flexion 
up to 60 degrees, active extension up to 20 degrees, active 
lateral flexion up to 20 degrees to both the left and right 
sides, and lateral rotation up to 20 degrees to both the left 
and right sides.  Pain was noted at the ends of each type of 
motion.  Thoracolumbar x-rays were also performed which 
revealed normal spine alignment and no vertebral fracture.  
The veteran did not demonstrate any thoracolumbar ankylosis.

In reviewing the above evidence, the Board concurs that a 
staged rating is appropriate in this case.

Based upon June 2003 VA examination findings, the RO granted 
the veteran service connection for degenerative changes in 
the mid-thoracic spine, with a 10 percent evaluation 
effective March 28, 2003 (the date of the veteran's claim) in 
an August 2003 rating decision.  Under the applicable 
Diagnostic Code provisions that were in effect at that time, 
this represented the maximum allowable evaluation for 
limitation of motion of the dorsal (i.e., thoracic) spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  Neither the 
January 2003 thoracic spine x-rays nor the June 2003 VA 
examination revealed any vertebral fracture, thoracic 
ankylosis, or intervertebral disc involvement.  Moreover, the 
record does not indicate the recurrence of any incapacitating 
exacerbations.  Under the circumstances, the veteran was not 
entitled to an evaluation greater than 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5288, or 5291(2002) 
or 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

With reference to the period beginning September 26, 2003, 
the October 2006 VA examination revealed that the veteran's 
active flexion of the thoracolumbar spine was limited to 60 
degrees.  Under the circumstances, the veteran is entitled to 
an evaluation of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).    Even with the veteran's 
complaints of pain fully taken into consideration, there is 
no evidence of a disability picture commensurate to a 
limitation of thoracolumbar forward flexion of 30 degrees or 
less given the extent of the demonstrated spinal motion.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5237.  In the absence of 
any evidence of thoracolumbar ankylosis or intervertebral 
disc syndrome, the veteran is not entitled to an evaluation 
exceeding 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 and 5243 (2008).

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence of record supports a 10 percent 
evaluation prior to September 26, 2003 and a 20 percent 
evaluation beginning on that date.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for increased evaluation 
for degenerative thoracic spine in a June 2006 notification 
letter.  In that letter, the veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Moreover, as this case concerns an initial 
evaluation and comes before the Board on appeal from the 
decision which also granted service connection, there can be 
no prejudice to the veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records and post-
service VA treatment records have been obtained.  
Additionally, he was afforded two VA examinations in June 
2003 and October 2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.

ORDER

Entitlement to increased evaluations for degenerative changes 
of the thoracic spine, initially evaluated as 10 percent 
disabling from March 28, 2003 to September 25, 2003 and as 20 
percent disabling from September 26, 2003, are denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


